By the Court, Beardsley, J.
The referee had power to impose the payment of costs as a condition to granting the adjournment, which power he exercised by making it a condition that they should be paid. The defendant not being prepared to make payment as required by the order, his attorney stipulated that they should be paid when taxed. The referee had a right to require payment or such a stipulation. (Butler v. Bates, 5 Hill, 375.) The defendant having refused to pay after taxation and a demand, the motion should be granted with costs.
Motion granted.